DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 22 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10740839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew T. Ridsdale on 22 September 2021 and follow-on email received on 22 September 2021.
The application has been amended as follows: see attached Amendment to the Claims.

Allowable Subject Matter
Claims 2-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
The claims recite a trading strategy which includes reevaluating an adjustment condition over a period of time before executing or preventing an adjustment to an order (see independent claim 2). This concept is fundamental economic practice of hedging or mitigating risk or a commercial interaction (sales activity or behavior) that falls under the grouping of Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019) and MPEP 2106.04(a)(2)II. However, the abstract idea is integrated into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception at least because the claims recite improvements that result in increased operating/”processing” efficiency (see Specification filed 25 June 2020 at paragraph [0083]) and reduction in network traffic (see Specification filed 25 June 2020 at paragraph [0016]).
35 U.S.C. § 103
The closest prior art is as follows:
Ferrell et al. (US 8112347) discloses conditional orders submitted to a trading engine being evaluated to compare a price of an order to a predetermined price range.
Whitney (US 20050004852) discloses a graphical representation of a chart of a price of the priced item versus time and setting a trigger control overlaid on the chart responsive to the price to initiate the right transfer instruction when the price reaches a predetermined relationship to a particular price for the priced item.
Lo et al. (US 7599876) discloses managing a securities market including testing for conditions that trigger a response.
 Stark, T. (US 20070179876) (Dynamic computer software for trading securities) includes a trading time delay wherein the program continues to monitor prices but will not perform a trade until the specified time has elapsed ([00431)
Nuti, G., Algorithmic Trading,  Computer (Volume: 44, Issue: 11, Page(s): 61-69); 01-Nov-2011 teaches that breaking a large order into several smaller orders exposes a trader to potential adverse price movements due to delayed execution of the smaller orders (See page 67, second column, third full paragraph).
However, none of the references, alone or in combination, disclose or suggest the following limitations of independent claim 2: 
	in response to detecting the occurrence of the adjustment condition: prevent execution of an adjustment of the order for the first tradeable object in the quoting leg, wherein preventing execution of the order for the first tradeable object includes refraining from sending an order message to the first electronic exchange to adjust the order for the first tradeable object in the quoting leg, and wherein preventing execution of the adjustment results in maintaining the order queue position of the order for the first tradeable object in the order queue at the first electronic exchange, wherein determining whether to execute the adjustment includes instructions executable to: initiate, by a parameter identifier component, a confirmation period and setting a duration of the confirmation period to a first number of market updates to be received from the second electronic exchange for the second tradeable object; reevaluate, by the quantity calculation component and the comparator component, the adjustment condition that initiated the confirmation period based on the available quantity of the second tradeable object in market updates being received for the second tradeable object during the confirmation period; monitor a number of market updates being received for the second tradeable object to determine if the first number of market updates defining the duration of the confirmation period has been received from the second electronic exchange; determine an expiration of the confirmation period based on determining that the first number of market updates has been received; if the adjustment condition is no longer satisfied upon reevaluating during the confirmation period, prevent the adjustment of the order for the first tradeable object in the quoting leg upon determining the expiration of the confirmation period such that the order queue position of the first order is maintained in the order queue at the first electronic exchange; and if the adjustment condition continues to be satisfied upon reevaluating during the confirmation period, execute the adjustment associated with the order for the quoting leg upon determining the expiration of the confirmation period, wherein the adjustment includes sending a second order message to the first electronic exchange, wherein the second order message includes a modified quantity or a modified price for the first tradeable object in the quoting leg.
	In addition, even if each element, when considered individually, were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible. Thus, the claims overcome the prior art rejection under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Foreign Correspondence: The United States, New York, August 17. 1891." August 1891. The Economist, Weekly Commercial Times. Volume XLIX. Pages 1112-1113. (Describing a wait-and-see strategy of importers: "Importers may prefer to wait and see whether wheat prices will not go off sharply from the high points just reached" on page 1113, first full paragraph).
US 20050075963 (BALABON, S.)  (System and method for execution delayed trading) discloses assigning by the system an execution delay time period for a matched order and completing the order if the market value does not change prior to the expiration of the execution delay time period (see at least,  [0089] and figure 8)
US 20140143123 (BANKE, S.D. et al.)  (Detection and mitigation of effects of high velocity price changes) discloses determining when a market moves too quickly, either up or down, in too short of period of time. The market parameter(s) are monitored for movement over a duration of the requisite period of time to distinguish between movements that are not reflective of valid market operation and movements that are (see at least [00019]).
US 20020156722 (GREENWOOD, K.)  (Automated securities trading system) discloses automated trading of securities
US 20090216674 (NUNES, A.S.)  (Volatility Detection in a Non-Trading Security's Price Quotation) (instituting delay of trading when stock is volatile and gauge the relative stability of stock after it has opened see [0034])
US 6615188 (BREEN, P.E. et al.)  (Online trade aggregating system) discloses deferring execution or transmission of a trade to the exchange until a certain time after the exchange opens to allow the ma010110rket to stabilize from the initial opening minutes or hour or provide a cut-off between transmission of the trade and the time the order is received to allow investors to react more slowly to market movements and new events as recommended by many financial advisors
US 20070038550 (CAILLE, B. et al.)  discloses methods and systems for conditional auto trading
Downs et al. (US 20080288391 A1) discloses placing a trading order for a leg of an automatic spread on an electronic trading exchange via a trading application on target device via a communication network. Downs et al. provides automatic generation of one or more legs of an automatic spread and automatic readjustment of desired market limit prices using one or more pre-determined spread trading factors and market depth information to maintain the desired price differential for the automatic spread.
Kelly, B. (US 20060229971 A1) discloses using a client terminal in electronic trading wherein the terminal includes a data interface for sending data to and receiving data from a server and a user interface for displaying information to user and receiving trading commands from a user. A grid-like layout allows a large amount of information to be displayed including multiple commodities and strategies being displayed simultaneously.
Lee, D. (US 20110040668 A1) provides providing an automated spread trading system designed to allow a user to automatically perform spread trades at an electronic trading exchange system, and particularly to rapidly execute orders and/or spread trades in response to the completion of previous orders and/or spread trades so as to provide a processing advantage and to allow a user to take advantage of volatility in trading markets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3699     

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694